                 Case 2:20-cr-00174-JCC Document 62 Filed 11/25/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR20-0174-JCC
10                             Plaintiff,                    ORDER
11          v.

12   ERIC SHIBLEY,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Eric Shibley’s motion for a
16   competency evaluation (Dkt. No. 52) and appeal of Magistrate Judge Peterson’s detention order
17   (Dkt. No. 59). The Government does not oppose the evaluation. (See Dkt. No. 57.) Having
18   thoroughly considered the parties’ briefing, argument of counsel, and the relevant record, the
19   Court hereby GRANTS the motion for a competency evaluation and STAYS consideration of
20   Mr. Shibley’s appeal of the detention order for the reasons explained herein.
21          Based on the information presented by Counsel for Mr. Shibley in Docket #52 and
22   Docket #53, as well as Counsel for Defendant’s statements at the November 16, 2020 status
23   conference, the Court finds that there is reasonable cause to believe that Mr. Shibley may
24   presently be suffering from a mental disease or defect that renders him unable to assist properly
25   in his defense or to understand the nature and consequences of the proceeding against him. See
26   18 U.S.C. § 4241(a). Therefore, a period of delay is necessary to determine the mental


     ORDER
     CR20-0174-JCC
     PAGE - 1
              Case 2:20-cr-00174-JCC Document 62 Filed 11/25/20 Page 2 of 2




 1   competency of the Defendant. It is hereby ORDERED that:

 2         1. Mr. Shibley shall be examined at the Federal Detention Center in SeaTac,

 3             Washington, by an expert designated by the Bureau of Prisons within 30 days of the

 4             date of this order, and a report shall be filed with the Court and provided to the parties

 5             pursuant to 18 U.S.C. § 4247(c).

 6         2. The December 14, 2020 jury trial is VACATED and CONTINUED to a date to be set

 7             by the Court following the determination as to Mr. Shibley’s competency.

 8         3. The period of time from the date the Court directed the parties to address this issue,
 9             November 16, 2020, until the date the Court determines whether Mr. Shibley is
10             competent, is excludable time under the Speedy Trial Act because it is “delay
11             resulting from any proceeding, including any examination[], to determine the mental
12             competency . . . of the defendant.” 18 U.S.C. § 3161(h)(1)(A).
13         4. The Court STAYS consideration of Mr. Shibley’s appeal from Magistrate Judge
14             Peterson’s detention order (Dkt. No. 59) and will address this issue after Mr.
15             Shibley’s competency evaluation is completed.
16

17         DATED this 25th day of November 2020.




                                                          A
18

19

20
                                                          John C. Coughenour
21                                                        UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     ORDER
     CR20-0174-JCC
     PAGE - 2
